Title: To Thomas Jefferson from Robert Smith, 9 July 1803
From: Smith, Robert
To: Jefferson, Thomas


            
              Sir
              July. 9. 1803.
            
            I am greatly pleased with the ideas suggested in the proposed amendment of the Constitution and I sincerely hope that they will be adopted by the legislature of the Union. But I am rather inclined to think that they ought not all to be ingrafted upon the Constitution. Your great Object is to prevent Emigrations excepting to a certain portion of the ceded territory. This would be effectually accomplished by a Constitutional prohibition that Congress should not erect or establish in that portion of the ceded territory situated North of Lat. 32 degrees any new State or territorial government and that they should not grant to any people excepting Indians any right or title relative to any part of the said portion of the said territory. All other powers of making exchanges, working mines &c would then remain in Congress to be exercised at discretion; and in the exercise of this discretion subject as it would be to the three aforementioned restrictions I do not perceive that any thing could be done which would counteract your present intentions.
            The rights of Occupancy in the soil ought to be secured to the Indians and government ought, in my Opinion, to endeavour to Obtain for them the exclusive Occupation of the Northern portion of Louisiana excepting such posts as may be necessary to our trade and intercourse with them. But ought not this to be a subject of legislative provision? If the Indian rights of Occupancy be a part of the Constitution might not the government be hereafter thereby much entangled? Under such a Constitutional guarantee the Indians might harass our military posts or our settlements in the southern portion or elsewhere in the most wanton manner and we could not disturb their rights of Occupancy without a formal alteration of the Constitution.
            Under the idea that so many & such undefined restrictions as you have proposed to be ingrafted upon the Constitution might in process of time embarrass the Government and might probably not be acceptable to Congress, I have respectfully submitted to your Consideration the enclosed Sketch.—
            
              Rt Smith
            
          